DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Claim Rejections - 35 USC § 112
Claims 18 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first transistor" in the last line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 21-23 are rejected based on the dependency from claim 18.
Claim 21 recites the limitation "the second transistor" in the last lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Further clarification is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 13-15, 17-19, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okamoto et al. (US 2006/0103434).

Regarding claim 1, Okamoto discloses a circuit [e.g. figs. 1-3] comprising: a first branch [e.g. 21 (or P8, P9, N8, N9, P11)] comprising a first transistor [e.g. P13//P15/P14 (or N9/P11)], wherein the first branch is configured to generate a first voltage [e.g. the output voltage of the first branch]; a second branch [e.g. P11, P8-P9, N8-N9/P16/P3/I5 (or 21)] comprising a second transistor [e.g. N9/P11 (or P13//P15/P14)], wherein the second branch is configured to generate a second voltage [e.g. e.g. the output voltage of the second branch]; and a comparator [e.g. P1-P2, N3-N4] configured to generate an output signal [e.g. Vc] based on a comparison of the first and second voltages, and wherein the output signal is configured to regulate a charge injection of one or more negative charge pump circuits [e.g. 1] coupled to the circuit during a word-line [see at least 25 fig. 2, Col. 4 line 63-Col. 5 line 67] deselection, a voltage offset element [e.g. P14/P13 (or P9)] coupled to the first transistor and configured to generate an offset voltage to shift the first voltage, wherein: the first voltage is generated based on a combination of an intermediate voltage [see N10 (or P11/N9)] and the offset voltage; and the intermediate voltage is based on an input voltage [e.g. the input voltage to the gate of N10 (or P11/N9)], a first threshold voltage [e.g. the threshold voltage of N10 (or P11/N9)], and a first overdrive voltage [Vgs-Vth of the transistor, N10 (or P11/N9)].
Regarding claim 3, Okamoto discloses the circuit of claim 1, wherein the first and second transistors are configured to receive the first and second bias [[e.g. the current flowing into/out the second transistor] currents on the respective first and second branches, and wherein the first and second transistors receive the first and second bias currents from a reference current generator circuit [e.g. the circuit generates VDD] coupled to the circuit.
Regarding claim 5, Okamoto discloses the circuit of claim 3, wherein the output voltage of the one or more negative charge pump circuits is configured to be the input voltage of the circuit.

Regarding claim 6, Okamoto discloses the circuit of claim 1, wherein the difference between the first voltage and second voltage corresponds to a differential input voltage of the circuit.

Regarding claim 7, Okamoto discloses the circuit of claim 1, wherein the first transistor is configured to level shift-up voltage on the first branch based on the input voltage, a first threshold voltage, and the first overdrive voltage [see at least figs. 1-3, claim 19].

Regarding claim 8, Okamoto discloses the circuit of claim 7, wherein the second transistor is configured to level shift-up voltage on the second branch based on a second threshold voltage and a second overdrive voltage [see at least figs. 1-3, claim 19 rejection].

Regarding claim 9, Okamoto discloses the circuit of claim 8, wherein the difference between the first and second overdrive voltages corresponds to a voltage regulation range of the one or more negative charge pump circuits [see at least figs. 1-3].

Regarding claim 13, Okamoto discloses the circuit of claim 1, wherein the second voltage is generated based on the intermediate voltage [see at least figs. 1-3].
Regarding claim 14, Okamoto discloses the circuit of claim 1, wherein the second branch further comprises a second voltage offset element [e.g. [e.g. P9 (or P14)].

Regarding claim 15, Okamoto discloses the circuit of claim 13, wherein the first and second transistors are substantially identical [see figs. 1-3].

Regarding claim 17, Okamoto discloses the circuit of claim 1, wherein in a system comprising the circuit and a direct current drift compensation circuit, the circuit is coupled to the direct current drift compensation circuit, and wherein the direct current drift compensation circuit is configured to prevent drift from negative voltages to positive voltages [e.g. I1-I3 fig. 1].

Regarding claim 18 (as best understood), Okamoto discloses a method [e.g. figs. 1-3] comprising: converting, by a voltage regulator circuit [e.g. figs. 1-3, excluding charge pump 1], a negative voltage output from one or more negative charge pump core circuits [e.g. 1] to a first voltage [e.g. VDIV] in the voltage regulator circuit, and computing, by a comparator [e.g. P1-P2, N3-N4] in the voltage regulator circuit, a voltage comparison of the first voltage and a second voltage [e.g. VREF], wherein an output voltage [e.g. Vc] of the comparator corresponds to the negative voltage output of the one or more negative charge pump circuits [e.g. 1], wherein converting the negative voltage comprises: generating [see N10 (or P11)] a first intermediate voltage based on an input voltage [e.g. the input voltage to the gate of N10 (or P11)], a first threshold voltage [e.g. the threshold voltage of N10 (or P11)], and a first overdrive voltage [Vgs-Vth of the transistor, N10 (or P11)]; generating [e.g. P14 (or P9)] a first offset voltage of a first voltage offset device coupled to the first transistor [e.g. P13//P15 (or N9/P11)]; and generating the first voltage based on a combination of the intermediate voltage and the first offset voltage of the first voltage offset device. Also see claim 1 rejection.
Regarding claim 21 (as best understood), Okamoto discloses the method of claim 18, wherein converting the negative voltage comprises: generating [see P11 (or N10/P14)] a second intermediate voltage based on the first intermediate voltage [see at least figs. 1-3, the top input voltage of the comparator is based on the bottom input voltage of the comparator [see at least figs. 1-3, the top input voltage of the comparator is based on the bottom input voltage of the comparator and vice versa], and vice versa]; generating [e.g. P9 (or P14/N10)] a second offset voltage of a second voltage offset device coupled to the second transistor [e.g. N9/P11 (or P13//P15 )]; and generating the second voltage based on a combination of the second intermediate voltage and the second offset voltage. Also see claim 1 rejection.
Regarding claim 22 (as best understood), Okamoto discloses the method of claim 18, wherein the voltage comparison is configured to be performed until an output voltage [e.g. the output of 1] of the negative charge pump circuit combined with an offset voltage [e.g. the offset voltage corresponding to N10/P13 (or N9/P9)] corresponds to zero voltage. 
Regarding claim 23 (as best understood), Okamoto discloses the method of claim 18, wherein the negative charge pump circuit is configured to decrease voltage when the output signal is a first value [see Vc and at least paragraph 0039], and wherein the negative charge pump circuit is configured to output a zero voltage [e.g. 1 is deactivated] when the output signal is a second value. 

Claim(s) 18, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pantelakis et al. (US 5,553,295).

Regarding claim 18 (as best understood), Pantelakis discloses a method [e.g. figs. 2. 4, 5] comprising: converting, by a voltage regulator circuit, a negative voltage output from one or more negative charge pump core circuits [e.g. 61 Pantelakis] to a first voltage in the voltage regulator circuit; and computing, by a comparator [e.g. 65 Pantelakis] in the voltage regulator circuit, a voltage comparison of the first voltage and a second voltage, wherein an output voltage of the comparator corresponds to the negative voltage output of the one or more negative charge pump circuits, and wherein converting the negative voltage comprises: generating [e.g. 74 /68, or see the transistor below 68 (when 67 is the first transistor)/66 (when 68 is the first transistor)] a first intermediate voltage based on an input voltage [e.g. the input voltage to the gate of 74/68, or the input voltage to the gate of the transistor below 68 (when 67 is the first transistor)/66 (when 68 is the first transistor)], a first threshold voltage [e.g. the threshold voltage of the transistor 74/68, or the threshold voltage of the transistor below 68 (when 67 is the first transistor)/66 (when 68 is the first transistor)], and a first overdrive voltage [e.g. Vgs-Vth of the transistor 74/68, or Vgs-Vth of the transistor below 68/66]; generating [e.g. 73/67, or 68 (when 67 is the first transistor)/67 (when 68 is the first transistor)] a first offset voltage of a first voltage offset device coupled to the first transistor [e.g. 74/68, or 67/68]; and generating the first voltage based on a combination of the intermediate voltage and the first offset voltage of the first voltage offset device. Also see claim 1 rejection.

Regarding claim 21 (as best understood), Pantelakis discloses the method of claim 18, wherein converting the negative voltage comprises: generating [see 68/74, or 72] a second intermediate voltage based on the first intermediate voltage [see at least figs. 4, the top input voltage of the comparator is based on the bottom input voltage of the comparator, and vice versa]; generating [e.g. 67, or 73] a second offset voltage of a second voltage offset device coupled to the second transistor [e.g. 68, or 74]; and generating the second voltage based on a combination of the second intermediate voltage and the second offset voltage. 

Regarding claim 22 (as best understood), Pantelakis discloses the method of claim 18, wherein the voltage comparison is configured to be performed until an output voltage of the negative charge pump circuit combined with an offset voltage corresponds to zero voltage [e.g. ground voltage].

Regarding claim 23 (as best understood), Pantelakis discloses the method of claim 18, wherein the negative charge pump circuit is configured to decrease voltage when the output signal is a first value, and wherein the negative charge pump circuit is configured to output zero voltage when the output signal is a second value.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2006/0103434) in view of Truong (US 10,135,333).

Regarding claim 10, Okamoto discloses the circuit of claim 1, wherein the negative charge pump circuit is configured to decrease voltage. Okamoto does not explicitly disclose the negative charge pump circuit comprises a ring oscillator. However, Truong discloses a negative charge pump circuit comprises a ring oscillator [e.g. claim 27], such that the combination discloses wherein a ring oscillator [e.g. 10 fig], fig. 3] coupled to the circuit is configured to be enabled when the output signal corresponds to a first value [see Vc and at least paragraph 0039 Okamoto ]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Okamoto in accordance with the teaching of Truong regarding a ring oscillator in order to utilize a well- known ring oscillator to drive the negative charge pump [Col. 3, lines 11-17].

Regarding claim 11, Okamoto discloses the circuit of claim 1, wherein the negative charge pump circuit is configured to stop and output zero voltage when the output signal corresponds to a second value [see Vc and at least paragraph 0039], and wherein a ring oscillator coupled to the circuit is configured to be disabled. Okamoto does not explicitly disclose the negative charge pump circuit comprises a ring oscillator. However, Truong discloses a negative charge pump circuit comprises a ring oscillator [e.g. claim 27], such that the combination discloses wherein a ring oscillator coupled to the circuit is configured to be disabled. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Okamoto in accordance with the teaching of Truong regarding a ring oscillator in order to utilize a well-known ring oscillator to drive the negative charge pump [Col. 3, lines 11-17].

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 2006/0103434) in view of Oh (US 2012/0133415).
Regarding claim 12, Okamoto discloses the circuit of claim 1, wherein the output voltage of the negative charge pump circuit is configured to output negative voltage, and wherein the output voltage is configured to be transmitted to each unselected word-line of a respective bit- cell to reduce current leakage [see at least fig. 15, paragraph 0057, 0103-0106, 0112-0114]. Okamoto does not disclose -200 mv. However, Oh discloses configured to output -200mV, and wherein the output voltage is configured to be transmitted to each unselected word-line to reduce current leakage [paragraphs 0002-0003, 0022, 0031, 0035]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Okamoto in accordance with the teaching of Oh regarding a signal swing in order to reduce leakage current [paragraph 0003].


Claim(s) 1-11, 13-15, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pantelakis et al. (US 5,553,295) or, in the alternative, under 35 U.S.C. 103 as obvious over Sim et al. (US 2003/0197546).

Regarding claim 1, Pantelakis discloses a circuit [e.g. figs. 2. 4, 5] comprising: a first branch [e.g. 66-69 (or 72-74)] comprising a first transistor [e.g. 67/68], wherein the first branch is configured to generate a first voltage [e.g. the output voltage of the first branch]; a second branch [e.g. 72-74 (or 66-69)] comprising a second transistor [e.g. 72/74], wherein the second branch is configured to generate a second voltage [e.g. e.g. the output voltage of the second branch]; and a comparator [e.g. 65] configured to generate an output signal [e.g. the output signal of 65] based on a comparison of the first and second voltages, and wherein the output signal is configured to regulate a charge injection of one or more negative charge pump circuits [e.g. 61] coupled to the circuit during a word-line deselection, a voltage offset element [e.g. 67/73, or 68 (when 67 is the first transistor)/67 (when 68 is the first transistor)] coupled to the first transistor and configured to generate an offset voltage to shift the first voltage, wherein: the first voltage is generated based on a combination of an intermediate voltage [see 68/74, or the transistor below 68 (when 67 is the first transistor)/66 (when 68 is the first transistor)] and the offset voltage; and the intermediate voltage is based on an input voltage [e.g. the input voltage to the gate of  transistor 68/74, or the input voltage to the gate of the transistor below 68/66], a first threshold voltage [e.g. the threshold voltage of transistor 68/74, or the threshold voltage of the transistor below 68/66], and a first overdrive voltage [e.g. Vgs-Vth of transistor below 68/74, or Vgs-Vth of the transistor below 68/66]. Also see claims 18, 21 rejections.
Alternatively, assuming arguendo, Pantelakis does not disclose a reference voltage line connected to the first branch and the second branch. However, this is a well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reference voltage line to connect a first branch and a second branch. For example, Sim discloses a reference voltage line [see VREF] to connect a first branch (R1-R2/R5-R6) and a second branch (R3-R4/R7-R8) in fig. 8/10. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pantelakis in accordance with the teaching of Sim regarding a reference voltage in order to provide a detail of a well-known reference voltage connection.to help connect two branch circuits.

Regarding claim 2, the combination discussed above discloses the circuit of claim 1, wherein the first branch comprises a third transistor [e.g. 66/72], wherein the second branch comprises a fourth transistor [e.g. 72/66], wherein a gate of the third transistor is coupled to a gate of the fourth transistor [see fig. 4 Pantelakis and fig. 8 Sim, coupled via VREF Sim], and wherein the third and fourth transistors are coupled in series with the respective first and second transistors [e.g. 68/74].
Regarding claim 3, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the first and second transistors are configured to receive the first and second bias [e.g. the current flowing into/out the second transistor] currents on the respective first and second branches, and wherein the first and second transistors receive the first and second bias currents from a reference current generator circuit [e.g. the circuit generates 62/ground] coupled to the circuit.
Regarding claim 4, Pantelakis discloses a circuit [e.g. figs. 2. 4, 5] comprising: a first branch [e.g. 66-69 (or 72-74)] comprising a first transistor [e.g. 68/67], wherein the first branch is configured to generate a first voltage [e.g. the output voltage of the first branch]; a second branch [e.g.  72-74] comprising a second transistor [e.g. 74/72], wherein the second branch is configured to generate a second voltage [e.g. the output voltage of the second branch]; and a comparator [e.g. 65] configured to generate an output signal based on a comparison of the first and second voltages, wherein the output signal is configured to regulate a charge injection of one or more negative charge pump circuits coupled to the circuit during a word-line deselection, wherein the first branch comprises a third transistor [e.g. 66], wherein the second branch comprises a fourth transistor [e.g. 72], wherein the third and fourth transistors are coupled in series with the respective first and second transistors, wherein the first and second transistors are configured to receive first and second bias currents [e.g. the current flowing into/out the second transistor] on the respective first and second branches, wherein the first and second transistors receive the first and second bias currents from a reference current generator circuit coupled to the circuit, wherein the first branch is configured to generate the first voltage in response to the first bias current biasing the first transistor, and wherein the second circuit branch is configured to generate the second voltage in response to the second bias current biasing the second transistor. Also see claims 1, 18, 21 rejections.
Pantelakis does not disclose a reference voltage line connected to the first branch and the second branch. However, this is a well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reference voltage line to connect a first branch and a second branch. For example, Sim discloses a reference voltage line [see VREF] to connect a first branch (R1-R2/R5-R6) and a second branch (R3-R4/R7-R8) in fig. 8/10, such that the combination discloses wherein a gate of the third transistor is coupled to a gate of the fourth transistor [e.g. via VREF]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pantelakis in accordance with the teaching of Sim regarding a reference voltage in order to provide a detail of a well-known reference voltage connection.to help connect two branch circuits.

Regarding claim 5, Pantelakis (or the combination discussed above) discloses the circuit of claim 3, wherein the output voltage of the one or more negative charge pump circuits is configured to be the input voltage of the circuit [see at least fig. 4].

Regarding claim 6, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the difference between the first voltage and second voltage corresponds to a differential input voltage of the circuit [see at least fig. 4].

Regarding claim 7, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the first transistor is configured to level shift-up voltage on the first branch based on the input voltage, a first threshold voltage, and the first overdrive voltage [see at least fig. 4].

Regarding claim 8, Pantelakis (or the combination discussed above) discloses the circuit of claim 7, wherein the second transistor is configured to level shift-up voltage on the second branch based on a second threshold voltage and a second overdrive voltage [e.g. the threshold voltage and overdrive voltage of 74/73/72].

Regarding claim 9, Pantelakis (or the combination discussed above) discloses the circuit of claim 8, wherein the difference between the first and second overdrive voltages corresponds to a voltage regulation range of the one or more negative charge pump circuits [see at least fig. 4].
Regarding claim 10, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the negative charge pump circuit is configured to decrease voltage and wherein a ring oscillator [e.g. 63] coupled to the circuit is configured to be enabled when the output signal corresponds to a first value.

Regarding claim 11, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the negative charge pump circuit is configured to stop and output zero voltage when the output signal corresponds to a second value, and wherein a ring oscillator coupled to the circuit is configured to be disabled.
Regarding claim 13, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the second voltage is generated based on the intermediate voltage [see at least figs. 4, the top input voltage of the comparator is based on the bottom input voltage of the comparator and vice versa].
Regarding claim 14, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the second branch further comprises a second voltage offset element [e.g. [e.g. 73/67].

Regarding claim 15, Pantelakis (or the combination discussed above) discloses the circuit of claim 13, wherein the first and second transistors are substantially identical [see fig. 4].

Regarding claim 17, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein in a system comprising the circuit and a direct current drift compensation circuit [e.g. 63], the circuit is coupled to the direct current drift compensation circuit, and wherein the direct current drift compensation circuit is configured to prevent drift from negative voltages to positive voltages.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pantelakis et al. (US 5,553,295) in view of Sim et al. (US 2003/0197546) and/or in view of Oh (US 2012/0133415).
Regarding claim 12, Pantelakis (or the combination discussed above) discloses the circuit of claim 1, wherein the output voltage of the negative charge pump circuit [e.g. 600 Cordoba] is configured to output negative voltage, and wherein the output voltage is configured to be transmitted to each unselected word-line of a respective bit-cell [see at least figs. 2, 4 Pantelakis] to reduce current leakage. The combination does not disclose -200 mv. However, Oh discloses configured to output -200mV, and wherein the output voltage is configured to be transmitted to each unselected word-line to reduce current leakage [paragraphs 0002-0003, 0022, 0031, 0035]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pantelakis /and/or Sim and Cordoba in accordance with the teaching of Oh regarding a signal swing in order to reduce leakage current [paragraph 0003].

Allowable Subject Matter
Claims 16 are allowed. 
Response to Arguments
The amendments filed on 01/18/2022 have been addressed in the above sections. 
In addition, Applicant's arguments have been fully considered but they are not persuasive. 
Regarding Claims 18-19 and 22-23, Applicant argues on page 10 that Okamoto neither teaches nor suggests "computing, by a comparator in the voltage regulator circuit, a voltage comparison of the first voltage and a second voltage ... wherein converting the negative voltage comprises: generating a first intermediate voltage based on an input voltage, a first threshold voltage, and a first overdrive voltage; generating a first offset voltage of a first voltage offset device coupled to the first transistor; and generating the first voltage based on a combination of the intermediate voltage and the first offset voltage of the first voltage offset device," as in claim 18. (Emphasis Added).
However, Okamoto discloses a method [e.g. figs. 1-3] comprising: converting, by a voltage regulator circuit [e.g. figs. 1-3, excluding charge pump 1], a negative voltage output from one or more negative charge pump core circuits [e.g. 1] to a first voltage [e.g. VDIV] in the voltage regulator circuit, and computing, by a comparator [e.g. P1-P2, N3-N4] in the voltage regulator circuit, a voltage comparison of the first voltage and a second voltage [e.g. VREF], wherein an output voltage [e.g. Vc] of the comparator corresponds to the negative voltage output of the one or more negative charge pump circuits [e.g. 1], wherein converting the negative voltage comprises: generating [see N10 (or P11)] a first intermediate voltage based on an input voltage [e.g. the input voltage to the gate of N10 (or P11)], a first threshold voltage [e.g. the threshold voltage of N10 (or P11)], and a first overdrive voltage [Vgs-Vth of the transistor, N10 (or P11)]; generating [e.g. P14 (or P9)] a first offset voltage of a first voltage offset device coupled to the first transistor [e.g. P13//P15 (or N9/P11)]; and generating the first voltage based on a combination of the intermediate voltage and the first offset voltage of the first voltage offset device. Also see claim 1 rejection.

In addition, Regarding Claims 18-19 and 22-23, Applicant argues on page 12 that 'While the cited portions of Pantelakis describes using multiple series of PFET transistors (66-69 and 72-74) to level-shift the output voltage as respective inputs to a comparator circuit (65), Pantelakis is silent regarding (and therefore cannot teach): generating a first voltage (used in a voltage comparison computation) based on a first intermediate voltage (that is based on based on an input voltage, a first threshold voltage, and a first overdrive voltage) in combination with a first offset voltage (of a first voltage offset device). Accordingly, Pantelakis neither teaches nor suggests "computing, by a comparator in the voltage regulator circuit, a voltage comparison of the first voltage and a second voltage ... wherein converting the negative voltage comprises: generating a first intermediate voltage based on an input voltage, a first threshold voltage, and a first overdrive voltage; generating a first offset voltage of a first voltage offset device coupled to the first transistor; and generating the first voltage based on a combination of the intermediate voltage and the first offset voltage of the first voltage offset device," as in claim 18.'

However, Pantelakis discloses Regarding claim 18 (as best understood), Pantelakis discloses a method [e.g. figs. 2. 4, 5] comprising: converting, by a voltage regulator circuit, a negative voltage output from one or more negative charge pump core circuits [e.g. 61 Pantelakis] to a first voltage in the voltage regulator circuit; and computing, by a comparator [e.g. 65 Pantelakis] in the voltage regulator circuit, a voltage comparison of the first voltage and a second voltage, wherein an output voltage of the comparator corresponds to the negative voltage output of the one or more negative charge pump circuits, and wherein converting the negative voltage comprises: generating [e.g. 74 /68, or see the transistor below 68 (when 67 is the first transistor)/66 (when 68 is the first transistor)] a first intermediate voltage based on an input voltage [e.g. the input voltage to the gate of 74/68, or the input voltage to the gate of the transistor below 68 (when 67 is the first transistor)/66 (when 68 is the first transistor)], a first threshold voltage [e.g. the threshold voltage of the transistor 74/68, or the threshold voltage of the transistor below 68 (when 67 is the first transistor)/66 (when 68 is the first transistor)], and a first overdrive voltage [e.g. Vgs-Vth of the transistor 74/68, or Vgs-Vth of the transistor below 68/66]; generating [e.g. 73/67, or 68 (when 67 is the first transistor)/67 (when 68 is the first transistor)] a first offset voltage of a first voltage offset device coupled to the first transistor [e.g. 74/68, or 67/68]; and generating the first voltage based on a combination of the intermediate voltage and the first offset voltage of the first voltage offset device. Also see claim 1 rejection.

Claims 1-3, 5-15 and 17 (arguments of claim 12 is based on the arguments of claim 1), Applicant argues on page 13 that Pantelakis and Sim (when taken in combination) neither teach nor suggest "a comparator configured to generate an output signal based on a comparison of the first and second voltages ... a voltage offset element coupled to the first transistor and configured to generate an offset voltage to shift the first voltage, wherein: the first voltage is generated based on a combination of an intermediate voltage and the offset voltage; and the intermediate voltage is based on an input voltage, a first threshold voltage, and a first overdrive voltage," as in claim 1.
However, Pantelakis discloses a comparator [e.g. 65] configured to generate an output signal [e.g. the output signal of 65] based on a comparison of the first and second voltages, and wherein the output signal is configured to regulate a charge injection of one or more negative charge pump circuits [e.g. 61] coupled to the circuit during a word-line deselection, a voltage offset element [e.g. 67/73, or 68 (when 67 is the first transistor)/67 (when 68 is the first transistor)] coupled to the first transistor and configured to generate an offset voltage to shift the first voltage, wherein: the first voltage is generated based on a combination of an intermediate voltage [see 68/74, or the transistor below 68 (when 67 is the first transistor)/66 (when 68 is the first transistor)] and the offset voltage; and the intermediate voltage is based on an input voltage [e.g. the input voltage to the gate of  transistor 68/74, or the input voltage to the gate of the transistor below 68/66], a first threshold voltage [e.g. the threshold voltage of transistor 68/74, or the threshold voltage of the transistor below 68/66], and a first overdrive voltage [e.g. Vgs-Vth of transistor below 68/74, or Vgs-Vth of the transistor below 68/66]. Also see claims 18, 21 rejections.
Alternatively, assuming arguendo, Pantelakis does not disclose a reference voltage line connected to the first branch and the second branch. However, this is a well-known to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a reference voltage line to connect a first branch and a second branch. For example, Sim discloses a reference voltage line [see VREF] to connect a first branch (R1-R2/R5-R6) and a second branch (R3-R4/R7-R8) in fig. 8/10. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Pantelakis in accordance with the teaching of Sim regarding a reference voltage in order to provide a detail of a well-known reference voltage connection.to help connect two branch circuits.
In addition, the amended Claim(s) 1, 3, 5-9, 13-15, 17-19 have been anticipated by Okamoto. See 35 U.S.C. 102 rejection section, discussed above.
In addition, after further review, the previous allowed claim 4 has been rejected under 35 U.S.C. 103 as unpatentable by Pantelakis et al. (US 5,553,295) in view of Sim et al. (US 2003/0197546). See rejection under 103 section discussed above.
Similarly, amended claim 2 is similarly rejected under 35 U.S.C. 103 as unpatentable by Pantelakis et al. (US 5,553,295) in view of Sim et al. (US 2003/0197546). See rejection under 103 section discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842